department of the treasury internal_revenue_service washington d c government entities division uics occt on h - se t ep ph ts legend taxpayer a individual b individual c individual d individual e individual f trust t subtrust u subtrust v date date date date date date date page ira x company m state n dear ma this is in response to the requ a of the internal_revenue_code submitted representative representations the request for letter rulings is babed on the following facts and est for letter rulings under section on your behalf by your authorized taxpayer a died on date i having httained age as of her date of death taxpayer a owned and maintained ira x authorized representative asserts met the requirem at her death taxpayer a was a revenue code vith company m which your bnts of sec_408 of the internal esident of state n taxpayer a’s husband predeceased her on or about date i taxpayer a est on or about date me with a subsequent amen mb taxpayer a named trust t as the beneficia representative has asserted that trust t is valid un lished trust t trust t was amended ment thereto on or about date of his ira x your authorized ler the laws of state n taxpayer a had five children including in is the ol c whose date of birth was date of taxpayer a’s five children individual d discl which date fell within nine mont date a’s death your authorized representative asserts result of indi requirements of code sec_2518 asa t property including ira x passed to his three individual c is older than any of individual d’s ividual c and individual d individual st of taxpayer a’s five children one imed his interest in trust t on or about s of date mme the date of taxpayer hat individual d’s disclaimer met the dual d’s disclaimer his share in trust children including individual b ee children pursuant to sec_12 trust t became irrevocable at the death of taxpayer a page as of the date of taxpayer a’s death indiv of trust t a copy of trust t as amended was date which was prior to october given iduals e and f became the co-trustees o the custodian of ira x on or about section dollar_figure of trust t as amended provi september of the calendar_year following the c successor trustee s of trust t shall not distribut retirement account ira to or for the benefit of t other non-individual beneficiary after such sept be made to individual beneficiaries es in relevant part that on or after lendar year of taxpayer a’s death the any amounts from an individual xpayer a’s estate any charity or any mber ira_distributions may only section dollar_figure of trust t provides for the crdation of subtrust u section dollar_figure of trust t provides for the creation of subtrust v section dollar_figure of trust t in relevant part re husband does not survive her then all of the asset aside in a separate trust and held administered anc as follows ‘ if grantor’s ds of the trust trust t shall be set distributed according to section ira x is being administered in accordancq with the provisions of section dollar_figure of trust t section b of trust t as amended individual_retirement_account ira allocated to t only individual beneficiaries on or after the septer taxpayer a’s death section b of the am after the said september ira benefits ma grantor’s debts taxes including death taxes exp - against grantor’s estate nor for payment of estate provides in relevant part that any fust t shall be distributed to or held for ber following the calendar_year of tnded trust t further provides that i not be used or applied to pay enses of administration or other claims inheritance or similar transfer_taxes due on account of grantor’s death ed provides in relevant part that the thay distribute any such portion of the section b d of trust t as amend successor trustee s in its their sole discretion net_income and principal of each trust created herqunder for the benefit of each of hortion as it deems necessary or grantor’s children to each such child in such pro haintenance education and general advisable to provide for the proper care support welfare of grantor’s children the portion of t distributed by the successor trustee shall be acc each child’s trust ulated and added to the principal of hee’ income and principal not so page section b e of trust t as amended provides in relevant part that notwithstanding subsection b with respect to any retirement_plan as defined in article xxiv payable to any trust hereunder successor trustee shall withdraw from such retirement_plan in each year the minimum_required_distribution under internal_revenue_code sec_401 for such year computed based on the life expectancy of the beneficiary of each such trust and shall immediately distribute such amount to such beneficiary section b e of trust t as amended provides in relevant part that notwithstanding subsection b with respect to any retirement_plan as defined in article xxiv payable to any trust hereunder successor trustee shall withdraw from such retirement_plan in each year the minimum_required_distribution under internal_revenue_code sec_401 for such year computed based on the life expectancy of the beneficiary of each such trust and shall immediately distribute such amount to such beneficiary section w of trust t as amended provides in relevant part that the successor trustees of trust t shall not on or after the september following the calendar_year of taxpayer a’s death distribute to or for the benefit of taxpayer a’s estate any charity or other non-individual beneficiary any retirement benefit payable to any trust created under trust t after the appropriate september only individual beneficiaries may receive ira_distributions section w of the amended trust t further provides that after the said september ira benefits may not be used or applied to pay grantor’s debts taxes including death taxes expenses of administration or other claims against grantor’s estate nor for payment of estate inheritance or similar transfer_taxes due on account of grantor’s death sec_24 a of trust t as amended provides in relevant part that - successor trustee may elect any payment option available under any retirement_plan including but not limited to minimum distributions a successor trustee may roll over any distribution which is eligible for rollover treatment may make trustee-to-trustee transfers of retirement benefits between retirement accounts and may elect different options with respect to different retirement plans sec_24 3b of trust t as amended in relevant part defines retirement benefits to include any benefits payable to trust t from an ira defined in code sec_408 any plan from which retirement benefits are distributed is styled a retirement_plan or alternately a retirement account page furthermore the provisions of trust t as j trustees of trust t to subdivide ira x into seven maintained in the name of taxpayer a deceased specific beneficiary of ira x through trust t in accordance with the provisions of trust laws of state n the successor trustees of trust t i series of trustee-to-trustee transfers into a number set up and maintained in the name of taxpayer a beneficiary of a portion of ira x as determined trust t thus one sub-ira will be set up and m s deceased for the beneficiary of individual b occur no later than september representative request the following letter rulings that the division of ira x into severa of taxpayer a deceased f b o indi trustee-to-trustee transfers comes wit and does not result in a taxable dis mended require the successor dollar_figureub-iras each of which will be set up and each of which will be set f b o a i as amended and consistent with the htend to divide ira x by means ofa of sub-iras each sub-ira will be deceased f b o an individual der the provisions of the amended ntained in the name of taxpayer a ch division of ira x is expected to sub-iras including one in the name fidual b by means of a series of the purview of revenue_ruling rribution to individual b based on the above facts and representations you through your authorized t within the meaning of section s question and answer-5 and that distributions from the sub-ira se referenced herein and maintained in the f b o individual b may be taken over up after the trustee-to-trustee-transfer name of taxpayer a deceased he life expectancy of individual c with respect to your ruling requests code sec_401 provides in general that a_trust will not be considered qualifidd unless the plan provides that the entire_interest of each employee- i ii will be distributed to such employee nq or later than the required_beginning_date han the required_beginning_date over will be distributed beginning not later f the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extendifig beyond the life expectancy of such employee or the life expectancy of sucl employee and a designated_beneficiary page code sec_401 provides in general that if a plan participant ira holder dies after the distribution of his interest has begun in accordance with subparagraph a ii after his required_beginning_date then the remaining portion of his interest must be distributed at least as rapidly as under the method of distributions being used under subparagraph a ii as of the date of his death code sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date for determining required distributions for calendar_year taxpayers may rely on the proposed_regulations the proposed_regulations or the final regulations sec_1_401_a_9_-2 of the final regulations question answer-s provides in general that if distributions have begun in accordance with sec_401 and the employee dies before his entire_interest has been distributed to him the remaining portion of such interest must be distributed at least as rapidly as under the distribution method being used under sec_401 as of the date of death the method of determining the amount required to be distributed for each distribution calendar_year following the calendar_year of death from an individual_account_plan is determined in accordance with sec_1_401_a_9_-5 of the regulations sec_1_401_a_9_-5 of the final regulations q a-5 a provides in general that if an employee dies on or after his required_beginning_date in order to satisfy the requirements of code sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined as follows if the employee has a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the longer of- i the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with paragraph c or of this a-5 or ii the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 page if the employee does not have a designated_beneficiary as of the date determined under a-4 of sec_1_401_a_9_-4 the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately in subsequent calendar years the following the calendar_year of the employee’s death applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan sec_1_401_a_9_-5 of the final regulations q a-7 a provides in summary that except as otherwise provided in paragraph c of this a-7 not pertinent to this ruling_request if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the named beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there 1s no - corpus pages the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit as previously noted taxpayers must compute minimum required distributions for calendar years beginning with calendar_year in accordance with the final regulations referenced above revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution additionally a trustee to trustee transfer as described in revrul_78_406 does not constitute a distribution or payment as those terms are defined for purposes of code sec_408 finally revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary as noted above if distributions are made to a_trust even if the trust is a see- through trust within the meaning of q a-5 of sec_1_401_a_9_-4 of the final regulations the separate_account rules of a-2 of sec_1_401_a_9_-8 of the final page regulations are not available to the beneficiaries beneficiary of a_trust must receive minimum requi expectancy of the eldest beneficiary bf the trust thus in general each ed distributions over the life for purposes of determining which trust be to determine the minimum_required_distribution pq general includes individuals or entities who are nq beneficiaries within the meaning of code section neficiary’s life expectancy will be used yout period the term beneficiary in t eligible to be treated as designated a in this case the ruling_request indicates th state n and that it became irrevocable at the death of trust t as amended was provided to the custo and the identity of the trust beneficiaries are detery trust trust t is valid under the laws of of taxpayer a furthermore a copy jan of ira x before october hinable by perusing the terms of the with respect to the issue raised in this ruliy beneficiaries must be considered in determining w ira x we note that although trust t does not taxpayer a’s creditors taxpayer a’s estate expe amended do provide that after septembe be made to individuals and cannot be used to pay thus as of september j the only beneficis who remain such are taxpayer a’s four children disclaimed his interest in trust t assets including children taxpayer a’s three grandchildren includ children and three grandchildren must be consider the designated_beneficiary of ira x ig request of which trust t ho is the designated_beneficiary of all off’ ira x from being used to pay ises etc the terms of trust t as distributions from ira x may only teditors estate expenses taxes etc ries of trust t at taxpayer a’s death excluding individual d who timely ra x and individual d’s three ing individual b thus only the four pd for purposes of determining who is i i i with further respect to this issue we note that although the provisions of trust t a x into seven sub-iras pursuant to c said subdivision will not result in require the successor trustees thereof to divide ir sec_1_401_a_9_-4 of the final regulations q a-5 separate_account treatment for purposes of deter payout period thus for purposes of determining sub-ira to be set up to benefit individual b all of september j must be considered as noted the seven trust t beneficiaries 1ining the applicable code sec_401 the payout period with respect to the the beneficiaries of trust t as of above individual c is the oldest of finally we note that the facts of this case dicate that the sub-ira to be created idividual b will be created by a will be made to individual b in in the name of taxpayer a deceased to benefit trustee-to-trustee transfer and that no distribution conjunction with said transfer page thus based on the specific facts and representations surrounding this ruling_request we conclude as follows that the division of ira x into several sub-iras including one in the name of taxpayer a deceased f b o individual b by means of a series of trustee-to-trustee transfers comes within the purview of revrul_78_406 and does not result in a taxable_distribution to individual b that trust t is a valid see through trust within the meaning of sec_1_401_a_9_-4 of the final regulations question and answer-5 and that distributions from the sub-ira set up after the trustee- to-trustee-transfer referenced herein and maintained in the name of taxpayer a deceased f b o individual b may be taken over the life expectancy of individual c this ruling letter is based on the assumption that ira x either has met is meeting or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that trust t and subtrust u created thereunder are valid under the laws of state n as represented finally it assumes that the transferee ira set up and maintained in the name of taxpayer a f b o individual b will meet the requirements of code sec_408 at all times relevant thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours brwurl ben frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
